946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MID-OHIO COMMUNICATIONS, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 90-1433.
United States Court of Appeals, District of Columbia Circuit.
April 30, 1991.

Appeal from the Federal Communications Commission.
Before BUCKLEY, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record from the Federal Communications Commission and was briefed and argued by counsel.   Though the issues presented occasion no need for an opinion, we have accorded them full consideration.   See D.C.Cir.R. 14(c).   On consideration thereof and substantially for the reasons set forth in the Commission's and the Review Board's decisions, it is


2
ORDERED AND ADJUDGED by the court that the Commission's order appealed from herein be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.   This instruction to the clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.